DETAILED ACTION
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.


Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A method for eliminating motion artifacts using an apparatus for eliminating motion artifacts comprising steps of: 

extracting the PPG signal and the three-axis acceleration signals by a period of a predetermined unit of time and filtering the signals at a preset bandwidth; 
Fourier-transforming the PPG signal and the three-axis acceleration signals corresponding to the extracted period to transform into a frequency domain; 
arranging power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations; and 
extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra of the X-axis, Y-axis, and Z-axis accelerations from the power spectrum of the PPG signal in an order of arrangement.

Claim 7 is copied below, with the limitations belonging to an abstract idea being underlined.
An apparatus for eliminating motion artifacts comprising: 
a reception unit that receives a PPG signal and three-axis (X-axis, Y-axis, and Z-axis) acceleration signals measured from an examinee; 
a filter unit that extracts the PPG signal and the three-axis acceleration signals by a period of a predetermined unit of time and filtering the signals at a preset bandwidth; 
a transformation unit that Fourier-transforms the PPG signal and the three-axis acceleration signals corresponding to the extracted period to transform into a frequency domain; 
 that arranges power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations; and 
an extraction unit that extracts a final power spectrum of the PPG signal by sequentially eliminating power spectra of the X-axis, Y-axis, and Z-axis accelerations from the power spectrum of the PPG signal in an order of arrangement.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to a computer system, i.e. the claimed units for performing the method, does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claims does not recite a particular machine applying or being used by the abstract idea. Under the broadest reasonable interpretation of the claimed invention, the claimed units can be interpreted as parts of a computer system.

The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above 
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 7 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-6 and 8-12 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself). 

Examiner Note: Examiner recommends for the applicant to amend the claims to include limitations relating to measuring the PPG signals by projecting an LED (Light Emitting Diode) onto the skin and using absorbance of the reflected light, using an accelerometer attached to the patient to measure acceleration signals, and estimating a heart rate from the final PPG signal. Such limitation would incorporate a practical 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations: 
“a reception unit that…” (claim 7 and its dependent claims);
“a filter unit that …" (claim 7 and its dependent claims); 
“a transformation unit that …” (claim 7 and its dependent claims);
“an arrangement unit that…” (claim 7 and its dependent claims); and
“an extraction unit that …” (claim 7 and its dependent claims)
are coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
claims 7-12 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112 - Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 11-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The recited “reception unit”, “filter unit”, “transformation unit”, “arrangement unit”, and “extraction unit” are not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed parts, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Claim Rejections - 35 USC § 112 - Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-6 and 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7-12, as discussed above the claimed “reception unit”, “filter unit”, “transformation unit”, “arrangement unit”, and “extraction unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions.
For examining purpose, it is assumed that the limitations relating to the recited units encompass any hardware and/or software components of a computational/computer system. 
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 3 and 9 also contain the following limitations in question: 

3. The method for eliminating motion artifacts according to claim 2, wherein the step of extracting the final power spectrum of the PPG signal includes steps of setting a first coefficient value of a power spectrum corresponding to a first axis having a smallest power spectrum among the X axis, the Y axis, and the Z axis; 
subtracting a value obtained by multiplying the spectrum of the first axis by the first coefficient value from a power spectrum of the PPG signal; 
the power spectrum of the subtracted PPG signal; 
subtracting a value obtained by multiplying the spectrum of the second axis by the second coefficient value from the power spectrum of the subtracted PPG signal; 
setting a third coefficient value of a third axis having a largest power spectrum among the X axis, the Y-axis, and the Z-axis using the power spectrum of the subtracted PPG signal; and 
extracting a power spectrum (Pi4(f)) by subtracting a value obtained by multiplying a spectrum of the third axis by the third coefficient value from the power spectrum of the subtracted PPG signal.

9. The apparatus for eliminating motion artifacts according to claim 8, wherein the extraction unit sets a first coefficient value of a power spectrum corresponding to a first axis having a smallest power spectrum among the X axis, the Y axis, and the Z axis and subtracts a value obtained by multiplying the spectrum of the first axis by the first coefficient value from a power spectrum of the PPG signal, sets a second coefficient value of a second axis having a second smallest power spectrum among the X-axis, the Y-axis, and the Z-axis using the power spectrum of the subtracted PPG signal and subtracts a value obtained by multiplying the spectrum of the second axis by the second coefficient value from the power spectrum of the subtracted PPG signal, and sets a third coefficient value of a third axis having a largest power spectrum among the X axis, the Y-axis, and the Z-axis using the power spectrum of the subtracted PPG signal i4(f)) by subtracting a value obtained by multiplying a spectrum of the third axis by the third coefficient value from the power spectrum of the subtracted PPG signal.

With respect to claims 3 and 9, according to the applicant’s specification each subsequent subtraction is subtracted from the result of the prior subtraction. However, as currently claimed, the claim language does not clearly reflect the applicant’s invention. There are a plurality of subtractions occurring in claims 3 and 9. As such, there are a plurality of computed power spectrums, one for each of the recited subtractions. As currently claimed it is unclear as to what “the power spectrum of the subtracted PPG signal” is referencing as it is repeatedly utilized in the claim language after each subtraction. The claim language does not clearly identify a signal equating to a power spectrum of the first subtraction, a power spectrum of the second subtraction, or a power spectrum of a third subtraction. For example, is the third coefficient value set using the results from the power spectrum obtained from the first subtraction or the power spectrum obtained from the second subtraction. 
Appropriate clarification is required to clarify the distinction between the plurality of power spectrums computed in the claim language and what particular power spectrum is utilized in each of the plurality of claimed calculations. 

Claims 4-6 and 10-12 are rejected under 35 U.S.C. 112 because they incorporate the lack of clarity present in parent claims 3 and 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cervini (US 20150351646) in view of Waydo (US 20160051157), Takahashi (US 20160120477), and Gulati (US 20160055415). 

Regarding claim 1, Cervini discloses a method for eliminating motion artifacts using an apparatus for eliminating motion artifacts (see Abstract and paragraphs 0055 and 0110-0111) comprising steps of: 
receiving a PPG signal and three-axis (X-axis, Y-axis, and Z-axis) acceleration signals measured from an examinee (see Fig 2 and paragraphs 0016-0017 and 0045-0046); 
filtering the signals at a preset bandwidth (see Fig. 2 and paragraphs 0052-0053)
Fourier-transforming the PPG signal and the three-axis acceleration signals to transform into a frequency domain (see Fig. 2 and paragraphs 0016, 0020 and 0052); and 
extracting a final power spectrum of the PPG signal by eliminating power spectra of the X-axis, Y-axis, and Z-axis accelerations from the power spectrum of the PPG signal (see paragraphs 0016, 0031 and 0111).

Fourier-transforming the PPG signal and the three-axis acceleration signals corresponding to the extracted period to transform into a frequency domain; and  
arranging power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations;
wherein extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra in an order of arrangement.

Waydo discloses extracting the PPG signal and the three-axis acceleration signals by a period of a predetermined unit of time (see Fig. 2 and paragraphs 0029 and 0031-0034: window generator and buffer creates a window of PPG and accelerometer signals); 
Fourier-transforming the PPG signal and the three-axis acceleration signals corresponding to the extracted period to transform into a frequency domain (see Fig. 2 and paragraphs 0029, 0043 and 0045: DFT/Fourier transform unit transforms the windowed acceleration and PPG signals). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini with the teachings of Waydo, i.e. extracting a windowed block of acceleration and PPG signals using a predetermined time period, for the advantageous benefit of constructing uniform blocks of data that can processed by a Fourier transformation unit to produce the 

Cervini and Waydo do not expressly disclose arranging power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations; and 
wherein extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra in an order of arrangement.

Takahashi discloses arranging the contribution of influence of the X-axis, the Y-axis, and the Z-axis acceleration signals in an order of value (see paragraphs 0124 and 0171: adaptive filter may be applied in order from the axis with the largest motion in the three axes of the X axis, the Y axis, and the Z axis. Specifically, first, in the body-motion-signal detecting unit, sums of amounts of changes of acceleration signals in the axial directions are calculated and stored. A body motion signal input to the body-motion-noise removing unit 100 is applied in order from an acceleration signal in the axial direction with the largest sum of the amounts of changes. Body motion noise in the axial directions is removed from a biological signal. The sums of the amounts of changes of the acceleration signals are values representing motions of the subject. Therefore, a body motion noise component having the largest influence superimposed on the biological signal can be removed in order, i.e. obvious such signals are arranged in order when removing such signals in order); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo with the teachings of Takahashi, i.e. subtracting the largest body motion noise components in order using an adaptive filter, for the advantageous benefit of removing the motion artifacts from largest to smallest. Furthermore, it would have been obvious to order the power spectrums in an ascending order as arranging values from smallest to largest only involves routine skill in the art. Lists of values are commonly arranged in ascending or descending orders. 



Gulati discloses a method of assessing a noise curve for a physiological signal that includes determining an average for the noise curve (see paragraph 0437: characteristic a spectrum instrument noise using an RMS value in the frequency domain). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo and Takahashi with the teachings of Gulati, i.e. using an average value to quantify a noise signal, for the advantageous benefit of determining a numerical value that represents a quantity of noise. Once modified, i.e. quantifying an amount of influence/noise of the previously discussed transformed acceleration signals using an average value, the modification would result in the claimed limitation of calculating an average power of each frequency domain of the three-axis accelerations when determining the previously discussed order. 

Regarding claim 7, Cervini discloses an apparatus for eliminating motion artifacts (see Abstract, Fig. 1A, and Fig. 2, and paragraph 0017) comprising: 
a reception unit that receives a PPG signal and three-axis (X-axis, Y-axis, and Z-axis) acceleration signals measured from an examinee (see Fig. 1A and paragraph 0045); 

a transformation unit that Fourier-transforms the PPG signal and the three-axis acceleration signals into a frequency domain (see Fig. 2 and paragraphs 0016, 0020 and 0052); and 
extracting a final power spectrum of the PPG signal by eliminating power spectra of the X-axis, Y-axis, and Z-axis accelerations from the power spectrum of the PPG signal (see paragraphs 0016, 0031 and 0111).

Cervini does not expressly disclose a filter unit that extracts the PPG signal and the three-axis acceleration signals by a period of a predetermined unit of time; 
Fourier-transforming the PPG signal and the three-axis acceleration signals corresponding to the extracted period to transform into a frequency domain; 
an arrangement unit that arranges power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations; and
wherein extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra in an order of arrangement.

Waydo discloses a filter unit that extracts the PPG signal and the three-axis acceleration signals by a period of a predetermined unit of time (see Fig. 2 and paragraphs 0029 and 0031-0034: window generator and buffer creates a window of PPG and accelerometer signals); and 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini with the teachings of Waydo, i.e. extracting a windowed block of acceleration and PPG signals using a predetermined time period, for the advantageous benefit of constructing uniform blocks of data that can processed by a Fourier transformation unit to produce the required frequency spectrums signals for analysis. Using such windows are routine and conventional in the art. 

Cervini and Waydo do not expressly disclose an arrangement unit that arranges power spectra of the X-axis, the Y-axis, and the Z-axis in ascending order of value of average power spectrum by calculating an average power of each frequency domain of the three-axis accelerations; and
wherein extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra in an order of arrangement.

Takahashi discloses arranging the contribution of influence of the X-axis, the Y-axis, and the Z-axis acceleration signals in an order of value (see paragraphs 0124 and 0171: adaptive filter may be applied in order from the axis with the largest motion in the three axes of the X axis, the Y axis, and the Z axis. Specifically, first, in the body-
wherein extracting a final power spectrum of the PPG signal by sequentially eliminating power spectra in an order of arrangement (see paragraphs 0124 and 0171: adaptive filter may be applied in order from the axis with the largest motion in the three axes of the X axis, the Y axis, and the Z axis. Specifically, first, in the body-motion-signal detecting unit, sums of amounts of changes of acceleration signals in the axial directions are calculated and stored. A body motion signal input to the body-motion-noise removing unit 100 is applied in order from an acceleration signal in the axial direction with the largest sum of the amounts of changes. Body motion noise in the axial directions is removed from a biological signal. The sums of the amounts of changes of the acceleration signals are values representing motions of the subject. Therefore, a body motion noise component having the largest influence superimposed on the biological signal can be removed in order).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of 

Cervini, Waydo, and Takahashi do not expressly disclose arranging the power spectra by calculating an average power of each frequency domain of the three-axis accelerations when determining the ascending order. 

Gulati discloses a method of assessing a noise curve for a physiological signal that includes determining an average for the noise curve (see paragraph 0437: characteristic a spectrum instrument noise using an RMS value in the frequency domain). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo and Takahashi with the teachings of Gulati, i.e. using an average value to quantify a noise signal, for the advantageous benefit of determining a numerical value that represents a quantity of noise. Once modified, i.e. quantifying an amount of influence/noise of the previously discussed transformed acceleration signals using an average value, the modification would result in the claimed limitation of calculating an 


Regarding claim 2, Cervini does not expressly disclose wherein the period is extracted to overlap a previous period by a preset time, and 
wherein the step of arranging the power spectra of the X-axis, the Y-axis, and the Z-axis includes steps of calculating an average value of the power spectrum of each of the X-axis, the Y-axis, and the Z-axis using a least square method; and 
arranging the power spectra of the X-axis, the Y-axis, and the Z-axis in an ascending order from a small spectrum having a small average value to a large spectrum.

Waydo discloses wherein the period is extracted to overlap a previous period by a preset time (see Fig. 2 and paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini with the teachings of Waydo, i.e. extracting overlapping windowed block of acceleration and PPG signals using a predetermined time period, for the advantageous benefit of constructing uniform blocks of data that can processed by a Fourier transformation unit to produce the required frequency spectrums signals for analysis. Using such windows are routine and conventional in the art. 


arranging the power spectra of the X-axis, the Y-axis, and the Z-axis in an ascending order from a small spectrum having a small average value to a large spectrum.

Takahashi discloses arranging the contribution of influence of the X-axis, the Y-axis, and the Z-axis acceleration signals in an order of value (see paragraphs 0124 and 0171: adaptive filter may be applied in order from the axis with the largest motion in the three axes of the X axis, the Y axis, and the Z axis. Specifically, first, in the body-motion-signal detecting unit, sums of amounts of changes of acceleration signals in the axial directions are calculated and stored. A body motion signal input to the body-motion-noise removing unit 100 is applied in order from an acceleration signal in the axial direction with the largest sum of the amounts of changes. Body motion noise in the axial directions is removed from a biological signal. The sums of the amounts of changes of the acceleration signals are values representing motions of the subject. Therefore, a body motion noise component having the largest influence superimposed on the biological signal can be removed in order, i.e. obvious such signals are arranged in order when removing such signals in order);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of 
	
Cervini, Waydo, and Takahashi do not expressly wherein the step of arranging the power spectra of the X-axis, the Y-axis, and the Z-axis includes steps of calculating an average value of the power spectrum of each of the X-axis, the Y-axis, and the Z-axis using a least square method. 

Gulati discloses a method of assessing a noise curve for a physiological signal that includes determining an average for the noise curve (see paragraph 0437: characteristic a spectrum instrument noise using an RMS value in the frequency domain). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo and Takahashi with the teachings of Gulati, i.e. using an average value to quantify a noise signal, for the advantageous benefit of determining a numerical value that represents a quantity of noise. Once modified, i.e. quantifying an amount of influence/noise of the previously discussed transformed acceleration signals, i.e. of the X-axis, the Y-axis, and the Z-axis signals, using an average value, the modification 

Regarding claim 8, Cervini does not expressly disclose wherein the period is extracted to overlap a previous period by a preset time, and 
wherein the arrangement unit calculates an average value of the power spectrum of each of the X-axis, the Y-axis, and the Z-axis using a least square method and arranges the power spectra of the X-axis, the Y-axis, and the Z-axis in an ascending order from a small spectrum having a small average value to a large spectrum.

Waydo discloses wherein the period is extracted to overlap a previous period by a preset time (see Fig. 2 and paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini with the teachings of Waydo, i.e. extracting overlapping windowed block of acceleration and PPG signals using a predetermined time period, for the advantageous benefit of constructing uniform blocks of data that can processed by a Fourier transformation unit to produce the required frequency spectrums signals for analysis. Using such windows are routine and conventional in the art. 

Cervini and Waydo do not expressly disclose wherein the arrangement unit calculates an average value of the power spectrum of each of the X-axis, the Y-axis, 

Takahashi discloses arranging the contribution of influence of the X-axis, the Y-axis, and the Z-axis acceleration signals in an order of value (see paragraphs 0124 and 0171: adaptive filter may be applied in order from the axis with the largest motion in the three axes of the X axis, the Y axis, and the Z axis. Specifically, first, in the body-motion-signal detecting unit, sums of amounts of changes of acceleration signals in the axial directions are calculated and stored. A body motion signal input to the body-motion-noise removing unit 100 is applied in order from an acceleration signal in the axial direction with the largest sum of the amounts of changes. Body motion noise in the axial directions is removed from a biological signal. The sums of the amounts of changes of the acceleration signals are values representing motions of the subject. Therefore, a body motion noise component having the largest influence superimposed on the biological signal can be removed in order, i.e. obvious such signals are arranged in order when removing such signals in order);
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo with the teachings of Takahashi, i.e. subtracting the largest body motion noise components in order using an adaptive filter, for the advantageous benefit of removing the motion artifacts from largest to smallest. Furthermore, it would have been obvious to order the power spectrums in an ascending order as arranging values from smallest to 
	
Cervini, Waydo, and Takahashi do not expressly wherein the arrangement unit calculates an average value of the power spectrum of each of the X-axis, the Y-axis, and the Z-axis using a least square method. 

Gulati discloses a method of assessing a noise curve for a physiological signal that includes determining an average for the noise curve (see paragraph 0437: characteristic a spectrum instrument noise using an RMS value in the frequency domain). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Cervini in view of Waydo and Takahashi with the teachings of Gulati, i.e. using an average value to quantify a noise signal, for the advantageous benefit of determining a numerical value that represents a quantity of noise. Once modified, i.e. quantifying an amount of influence/noise of the previously discussed transformed acceleration signals, i.e. of the X-axis, the Y-axis, and the Z-axis signals, using an average value, the modification would result in the claimed limitation of calculating an average power of each frequency domain of the three-axis accelerations when determining the previously discussed order. 


Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pande (US 20170164847) discloses a method and system for reducing motion induced artifacts in photoplethysmography (PPG) signals.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MICHAEL J DALBO/Primary Examiner, Art Unit 2865